Case 2:17-cr-20697-AJT-MKM ECF No. 54 filed 10/15/20       PageID.446    Page 1 of 11




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                 Criminal Case No. 17-20697
              Plaintiff,
                                                 SENIOR U.S. DISTRICT JUDGE
v.                                               ARTHUR J. TARNOW

ANTHONY LEDELL JONES,

              Defendant.
                                       /


      OPINION AND ORDER GRANTING ANTHONY LEDELL JONES’S MOTION FOR
     COMPASSIONATE RELEASE [45] AND DENYING AS MOOT JONES’S MOTION TO
                                VACATE [40]

        On July 9, 2018, defendant-petitioner, Anthony Ledell Jones, pled guilty to

possession of a stolen firearm, in violation of 18 U.S.C. § 922(j). (ECF No. 35). The

Court sentenced Jones to seventy months in prison on November 20, 2018. (ECF

No. 39, PageID.130). On June 8, 2020, Jones moved to vacate his sentence under 28

U.S.C. § 2255, pursuant to the Supreme Court’s decision in Rehaif v. United States,

139 S. Ct. 2191 (2019). (ECF No. 40). On June 25, 2020, the Court appointed the

Federal Community Defender to represent Jones on his Motion [40]. (ECF No. 42).

On August 24, 2020, Jones moved for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i). (ECF No. 45). The Court held a hearing on the Motion [45] on

September 15, 2020.



                                      1 of 11
Case 2:17-cr-20697-AJT-MKM ECF No. 54 filed 10/15/20        PageID.447    Page 2 of 11




      For the reasons stated on the record and below, Jones’s Motion [45] is

GRANTED, and his sentence is reduced to time served.

                                      BACKGROUND

      Jones was born in Detroit, Michigan in 1970. (PSR ¶¶ 44-45). He was

primarily raised by his mother, who died of cancer when he was about seventeen.

(PSR ¶ 44). Jones has two full-siblings and two half-siblings. (PSR ¶ 44). He is close

with his half-sister, Renee, who lives in Alabama. (Id.). Jones also has a thirty-two-

year-old daughter from a prior relationship. (PSR ¶ 47).

      Jones, who dropped out of school in ninth grade, has struggled with reading

for all of his adult life. (PSR ¶ 56). He received special education as a child but

nevertheless currently performs at the level of a kindergartener attempting fourth- or

fifth-grade level work. (Id.; ECF No. 45, PageID.163; ECF No. 45-9, PageID.249).

      Jones has also wrestled with substance abuse for many years and his criminal

record dates back to the 1990s. (PSR ¶¶ 30-37, 54). Most of Jones’s convictions

involve drugs or are fairly old, such as his 1998 flight from a traffic stop. (PSR ¶¶

30-36). Apart from the instant offense, Jones’s record reflects only one conviction

in the last ten years—an assault—for which he served ten months in jail. (PSR ¶ 37).

      Jones was arrested for his current offense on May 30, 2017, after two Detroit

police officers observed him with a handgun stored in his waistband. (PSR ¶ 12).

After being stopped, he admitted to possessing the handgun without a concealed



                                       2 of 11
Case 2:17-cr-20697-AJT-MKM ECF No. 54 filed 10/15/20         PageID.448    Page 3 of 11




weapon permit. (Id.). During a subsequent interview with ATF officers, Jones stated

he had purchased the handgun that day from an unknown individual for protection.

(PSR ¶ 13). Through a serial number search a few days later, ATF agents determined

that the handgun had been stolen. (PSR ¶ 14).

      Jones is currently forty-nine years-old, incarcerated at Schuylkill FCI, and

scheduled for release on May 19, 2022. Find an Inmate, FED. BUREAU PRISONS,

https://www.bop.gov/mobile/find_inmate/index.jsp (BOP Register No. 55676-039)

(last visited October 9, 2020).

                                      ANALYSIS

      Section 3582(c)(1) of Title 18 of the U.S. Code, colloquially known as the

compassionate release statue, provides, in relevant part:

      (A)    [T]he court, upon motion of the Director of the Bureau of
             Prisons, or upon motion of the defendant after the defendant has
             fully exhausted all administrative rights to appeal a failure of the
             Bureau of Prisons to bring a motion on the defendant's behalf or
             the lapse of 30 days from the receipt of such a request by the
             warden of the defendant's facility, whichever is earlier, may
             reduce the term of imprisonment (and may impose a term of
             probation or supervised release with or without conditions that
             does not exceed the unserved portion of the original term of
             imprisonment), after considering the factors set forth in section
             3553(a) to the extent that they are applicable, if it finds that—
             (i)     extraordinary and compelling reasons warrant such a
                     reduction.
             [. . .]
             and that such a reduction is consistent with applicable policy
             statements issued by the Sentencing Commission . . . .

18 U.S.C. § 3582(c)(1).

                                       3 of 11
Case 2:17-cr-20697-AJT-MKM ECF No. 54 filed 10/15/20        PageID.449    Page 4 of 11




      A. Exhaustion

      Before a petitioner moves for compassionate release under 18 U.S.C. §

3582(c)(1), they must either exhaust their administrative remedies with the BOP or

wait thirty days from when they filed a request with their warden. United States v.

Alam, 960 F.3d 831, 832 (6th Cir. 2020). On July 24, 2020, counsel for Jones wrote

to the Warden of Schuylkill FCI on Jones’s behalf, requesting home confinement

pursuant the CARES Act, or, in the alternative, compassionate release pursuant to

18 U.S.C. § 3582(c). (ECF No. 45-3, PageID.171). The Government concedes that

Jones has exhausted his administrative remedies. (ECF No. 51, PageID.417).

      “The Court now has three questions to answer: first, whether extraordinary

and compelling reasons warrant a reduction in sentence, second, whether [Jones]

poses a danger to the community, and third, whether a sentence reduction is

consistent with the § 3553(a) factors.” Crider v. United States, No. 01-81028-1, 2020

U.S. Dist. LEXIS 133233, at *4 (E.D. Mich. July 28, 2020).

      B. Extraordinary and Compelling Reasons for Release

      In order to ascertain whether there are extraordinary and compelling reasons

to release Jones, the Court must determine if a sentence reduction is “consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A). The Application Notes to the relevant policy statement provide the

following:

                                       4 of 11
Case 2:17-cr-20697-AJT-MKM ECF No. 54 filed 10/15/20          PageID.450     Page 5 of 11




      1. Extraordinary and Compelling Reasons.—Provided the
      defendant meets the requirements of subdivision (2), extraordinary and
      compelling reasons exist under any of the circumstances set forth
      below:
         (A) Medical Condition of the Defendant.—
                 (i) The defendant is suffering from a terminal illness (i.e., a
                      serious and advanced illness with an end of life trajectory).
                      A specific prognosis of life expectancy (i.e., a probability
                      of death within a specific time period) is not required.
                      Examples include metastatic solid-tumor cancer,
                      amyotrophic lateral sclerosis (ALS), end-stage organ
                      disease, and advanced dementia.
                 (ii) The defendant is—
                      (I) suffering from a serious physical or medical
                            condition,
                      (II) suffering from a serious functional or cognitive
                            impairment, or
                      (III) experiencing deteriorating physical or mental health
                            because of the aging process,
                 that substantially diminishes the ability of the defendant to
                 provide self-care within the environment of a correctional
                 facility and from which he or she is not expected to recover.
         [. . .]
         (D) Other Reasons.—As determined by the Director of the Bureau
         of Prisons, there exists in the defendant's case an extraordinary and
         compelling reason other than, or in combination with, the reasons
         described in subdivisions (A) through (C).

U.S.S.G. 1B1.13. Here, Jones has presented “Other Reasons” in combination with

“Medical Condition[s]” to warrant compassionate release.

      Jones suffers from obesity, hypertension, prediabetes, and issues stemming

from the partial amputation of his right leg. (ECF No. 47, PageID.253, PSR ¶ 80).

Jones argues, and the Government concedes, that in light of these medical

conditions, the risk posed by COVID-19, which is especially acute in the prison



                                        5 of 11
Case 2:17-cr-20697-AJT-MKM ECF No. 54 filed 10/15/20         PageID.451    Page 6 of 11




context, constitutes extraordinary and compelling reasons for release. (ECF No. 45,

PageID.148; ECF No. 51, PageID.419). See generally FAQs for Correctional and

Detention     Facilities,   CTRS.     FOR     DISEASE     CTRL.     &     PREVENTION,

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/faq.html [https://perma.cc/NX3D-SRZL] (last updated June 17, 2020)

(explaining that “[p]eople in correctional and detention facilities are at greater risk

for some illnesses, such as COVID-19”). The Court agrees.

Dangerousness

      Federal Sentencing Guideline 1B1.13 provides for compassionate release only

when “[t]he defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” Although the Government

concedes that “Jones has satisfied the first eligibility threshold for compassionate

release,” it argues, citing Jones’s criminal record, that he is ineligible because he

remains a danger to the community. (ECF No. 51, PageID.419).

      While the Government is correct that Jones’s record reflects several criminal

convictions prior to the instant case, only one of these incidents occurred during the

last decade. (PSR ¶ 37). The bulk of Jones’s criminal activity, including parole

violations, took place in the 1990s and early 2000s, when Jones was in his mid-

twenties and early thirties, and before he had lost his right leg. Today, Jones is a few

months shy of fifty and has been slowed down considerably by his medical



                                        6 of 11
Case 2:17-cr-20697-AJT-MKM ECF No. 54 filed 10/15/20         PageID.452    Page 7 of 11




conditions and disability. Against this backdrop, the 2015 incident, which involved

Jones hitting someone with his cane after an argument escalated, appears not only

isolated but also a poor indicator of Jones’s dangerousness. See generally U.S.

SENT’G COMMISSION, THE EFFECTS         OF   AGING   ON   RECIDIVISM AMONG FEDERAL

OFFENDERS      (2017),     https://www.ussc.gov/sites/default/files/pdf/research-and-

publications/research-publications/2017/20171207_Recidivism-Age.pdf

[https://perma.cc/M39D-YQAN] (describing substantially lower recidivism rates for

offenders over fifty). Jones’s three minor disciplinary infractions over a period of

thirty-eight months are similarly unconcerning. (ECF No. 45-8, PageID.248).

      Weighing against a finding dangerousness, on the other hand, are Jones’s

repeated attempts to avail himself of BOP programs, such as the GED course and

the Residential Drug Abuse Program. Though he has thus far been unsuccessful in

completing these programs, the Court is impressed by the extent to which Jones has

been trying to better himself, particularly in the face of severe learning disabilities.

Upon release, Jones will reside at a Residential Reentry Center and receive mental

health and substance abuse treatment. He will also be able to apply for disability

payments due to his status as an amputee. (PSR ¶ 58). In other words, he will have

both the resources to support himself and an external support system to help him

adjust to life in the community. These factors, combined with Jones’s hearing




                                        7 of 11
Case 2:17-cr-20697-AJT-MKM ECF No. 54 filed 10/15/20       PageID.453    Page 8 of 11




testimony that he would make good choices upon release for his family’s sake,

persuade the Court that Jones will not pose a danger.

      Section 3553(a) Factors

      The last step a district court contemplating a motion for compassionate

release must take is to consider the sentencing factors provided by 18 U.S.C. §

3553(a). Those are as follows:

       (a) Factors to be considered in imposing a sentence. The court shall
           impose a sentence sufficient, but not greater than necessary, to
           comply with the purposes set forth in paragraph (2) of this
           subsection. The court, in determining the particular sentence to be
           imposed, shall consider—
           (1) the nature and circumstances of the offense and the history and
               characteristics of the defendant;
           (2) the need for the sentence imposed—
               (A) to reflect the seriousness of the offense, to promote
                       respect for the law, and to provide just punishment for
                       the offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the
                       defendant; and
               (D) to provide the defendant with needed educational or
                       vocational training, medical care, or other correctional
                       treatment in the most effective manner;
           (3) the kinds of sentences available;
           (4) the kinds of sentence and the sentencing range established
               for—
     `         (A) the applicable category of offense committed by the
                       applicable category of defendant as set forth in the
                       guidelines—
               [. . .]
           (5) any pertinent policy statement—
               [. . .]




                                      8 of 11
Case 2:17-cr-20697-AJT-MKM ECF No. 54 filed 10/15/20      PageID.454    Page 9 of 11




           (6) the need to avoid unwarranted sentence disparities among
               defendants with similar records who have been found guilty of
               similar conduct; and
           (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a)

      The Court’s consideration of these factors is demonstrated both in this

opinion’s analysis of U.S.S.G. 1B1.13 and on the record of the September 15, 2020

hearing.

      Jones’s offense involved neither violence nor threat of violence and he

confessed on the spot when stopped by police. (PSR ¶¶ 12-13). Accordingly, the

thirty-eight-month sentence Jones has already served—his first time in federal

custody—adequately reflects the seriousness of his offense and provides just

punishment. Additionally, Jones’s record in prison, while not spotless, is positive

enough to persuade the Court that the years he has served have promoted his respect

for the law.

      Moreover, Jones was apprehended by police very soon after purchasing the

stolen firearm at issue in this case. (PSR ¶ 12). His speedy capture within hours of

the illegal purchase provides substantial deterrence to both Jones and others. See

generally VALERIE WRIGHT, SENT’G PROJECT, EVALUATING CERTAINTY                  VS.

SEVERITY       OF   PUNISHMENT    (2010),   https://www.sentencingproject.org/wp-

content/uploads/2016/01/Deterrence-in-Criminal-Justice.pdf

[https://perma.cc/WS6R-55EX] (explaining that “[r]esearch to date generally

                                      9 of 11
Case 2:17-cr-20697-AJT-MKM ECF No. 54 filed 10/15/20        PageID.455    Page 10 of 11




 indicates that increases in the certainty of punishment, as opposed to the severity of

 punishment, are more likely to produce deterrent benefits” (emphasis in original)).

       Continued incarceration, meanwhile, will do little to rehabilitate Jones. Due

 to the ongoing pandemic, many BOP programs have been suspended. See generally

 BOP         Modified         Operations,         FED.       BUREAU          PRISONS,

 https://www.bop.gov/coronavirus/covid19_status.jsp          [https://perma.cc/CY7D-

 MR95] (last updated Oct. 8, 2020). Indeed, it is unclear what, if any, programs at

 Schuylkill FCI remain available to someone with Jones’s physical and learning

 limitations. Release to a Residential Reentry Center, on the other hand, will enable

 Jones to obtain substance abuse treatment, find permanent housing, and transition to

 a more stable lifestyle than he was accustomed to in 2017. Accordingly, a sentence

 reduction to time served is consistent with the § 3553(a) factors.

                                    CONCLUSION

       IT IS ORDERED that Jones’s Motion for Compassionate Release [45] is

 GRANTED and that his sentence is reduced to time served.

       IT IS FURTHER ORDERED that Jones’s Motion to Vacate [40] is

 DENIED as MOOT.

       IT IS FURTHER ORDERED that Jones be IMMEDIATELY

 RELEASED to begin his three-year term of SUPERVISED RELEASE, as




                                       10 of 11
Case 2:17-cr-20697-AJT-MKM ECF No. 54 filed 10/15/20    PageID.456   Page 11 of 11




 outlined by the November 20, 2018 Judgment (ECF No. 39, PageID.131), including

 the following Special Conditions:

       The defendant shall reside in a Residential Reentry Center for up
       to 270 days. The defendant must follow the rules and regulations of
       the Center, including social distancing and mask-wearing
       guidelines, and must pay subsistence costs associated with
       placement. Upon release, the defendant shall undergo a fourteen-
       day quarantine if deemed necessary by the Probation Department.

       The defendant shall participate in an inpatient or outpatient
       substance abuse treatment program and follow the rules and
       regulations of that program. The type of program and its duration
       shall be at the discretion of the Probation Department. This
       condition may be waived at the discretion of the Probation
       Department if the defendant is found, upon clinical assessment, to
       not require substance abuse treatment.

       The defendant shall participate in an anger management program
       selected by the Probation Department.

       As deemed necessary by the Probation Department, the defendant
       shall participate in a mental health treatment program and follow
       the rules and regulations of that program. The probation officer, in
       consultation with the treatment provider, will supervise the
       defendant’s participation in that program (provider, location,
       modality, duration, intensity, etc.).

       SO ORDERED.


                                     s/Arthur J. Tarnow
                                     Arthur J. Tarnow
 Dated: October 15, 2020             Senior United States District Judge




                                     11 of 11
